—In an action to recover damages for personal injuries, the defendant Lawrence Marcus appeals from an order of the *178Supreme Court, Kings County (Clemente, J.), dated November 20, 1998, which denied his motion to vacate a judgment entered upon his failure to appear or answer.
Ordered that the order is affirmed, without costs or disbursements.
The appellant failed to provide a reasonable excuse for his default or a meritorious defense as required by CPLR 5015 in order to obtain vacatur of the judgment (see, Kavanagh v Demitrieus, 259 AD2d 523; Furon Constr. v Velez, 209 AD2d 666). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.